George, J.
1. Where on the call of a claim case the court inquired of counsel for the plaintiffs and the claimant who was in possession of the land, and counsel replied that the levy did not show who was in possession, but that defendant and her son, the claimant, were in possession, and the court ruled that the burden of proof was on the claimant, and the claimant thereupon assumed the burden of proof, and no objection was made or urged to the ruling of the court, it was too late, after verdict, for the plaintiffs’ counsel to interpose an objection. Zachry v. Stewart, 67 Ga. 218; Willingham v. M. & B. Ry. Co., 113 Ga. 374 (38 S. E. 843); Dwelle v. Blackwood, 106 Ga. 486 (2), 490 (32 S. E. 593).
2. The evidence authorized the verdict, and there was no error in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.